Exhibit 10.22

Section 409A Amendment Document

WHEREAS, the American Jobs Creation Act was signed into law on October 22, 2004
and it added Section 409A to the Internal Revenue Code of 1986, as amended
(“Section 409A”), which, principally, restricts the timing of deferral elections
and the time and form of distributions of certain nonqualified deferred
compensation (“NQDC”) provided to employees, independent contractors and
directors who are U.S. taxpayers (including expatriates); and

WHEREAS, all NQDC must be in documentary compliance with Section 409A by
December 31, 2008, pursuant to final Treasury Department and Internal Revenue
Service (“IRS”) regulations that will become effective January 1, 2009 and,
prior to that date, transitional guidance (i) required good faith operational
compliance with Section 409A until those regulations became effective and
(ii) permitted certain changes to the timing of deferral elections and the time
and form of distributions that would otherwise not be permitted under
Section 409A; and

WHEREAS, there are a variety of compensation arrangements that are exempt from
Section 409A, including, but not limited to, compensation payable within the
short-term deferral period under the Section 409A regulations, restricted stock
awards, stock options granted at fair market value, separation pay resulting
from an involuntary termination of employment and “grandfathered” amounts under
the Section 409A regulations; and

WHEREAS, if no exemption from Section 409A applies to a particular NQDC
arrangement, such NQDC must be in both documentary and operational compliance
with Section 409A; and

WHEREAS, if the NQDC does not comply with Section 409A and the regulations
thereunder, the affected individual will be subject to immediate ordinary income
tax, a “penalty” tax of 20%, and additional interest payments with respect to
such NQDC and certain other “like” NQDC arrangements in which the individual
participates (even if such “like” NQDC arrangements comply with Section 409A);
and

WHEREAS, Marsh & McLennan Companies, Inc. (“MMC”) and its operating company
subsidiaries (together with MMC, the “Company”) has a reporting obligation with
respect to NQDC and any nonexempt, noncompliant NQDC; and

WHEREAS, the Company has worked to (i) interpret and apply the guidance issued
to date by the Treasury Department and the IRS and the legal advice provided by
counsel on Section 409A; (ii) identify, collect and assess compensation
arrangements that are or may be affected by Section 409A; (iii) operate NQDC
arrangements in good faith compliance with Section 409A; and (iv) address any
identified Section 409A compliance issues consistent with the Company’s
philosophy for its Section 409A compliance efforts, specifically: (A) design or
amend the Company’s compensation arrangements to be exempt from Section 409A;
and (B) if an exemption from Section 409A is unavailable or undesirable for
business reasons, design, operate and/or amend the NQDC so that it complies with
Section 409A and the regulations thereunder; provided, that any such amendments
minimize, to the extent practicable, any adverse impact to the service
providers; and

 

1 of 6



--------------------------------------------------------------------------------

WHEREAS, the Company has taken significant actions to date related to
Section 409A compliance, including, but not limited to:

 

  (i) Provided background on Section 409A and how it affects the Company’s
compensation arrangements to the Company’s Human Resources Executive Team in
September 2007;

 

  (ii) Adopted interim operational compliance measures, beginning in 2005, for
the three MMC non-qualified retirement plans – the Supplemental Savings &
Investment Plan (“SSIP”), the Benefit Equalization Plan (“BEP”) and the
Supplemental Retirement Plan (“SRP”);

 

  (iii) Amended and restated the SSIP, BEP and SRP legal plan documents and
adopted updated plan summaries;

 

  (iv) Amended and restated the Company’s broad-based severance plans to either
be exempt from or compliant with Section 409A and the regulations thereunder;

 

  (v) Established procedures to determine the Company’s “specified employees”
for each 12-month period from April 1 to March 31;

 

  (vi) Analyzed all operating company specific plans, agreements or arrangements
that might be affected by Section 409A;

 

  (vii) Developed a standard form offer letter for each operating company;

 

  (viii) Distributed a prospectus supplement to the recipients of equity-based
awards affected by Section 409A regarding amendments to the terms and conditions
of those awards;

 

  (ix) Notified participants of the MMC Save As You Earn Plan (for the United
Kingdom) and the MMC Irish Savings Related Share Option Scheme regarding the
Section 409A consequences of their continued participation if they are or may
become a U.S. taxpayer;

 

  (x) Recommended amendments to the MMC Directors’ Stock Compensation Plan (the
“Directors’ Stock Plan”) to comply with Section 409A and the regulations
thereunder, which amendments were adopted by the Board of Directors;

 

  (xi) Amended certain agreements with individual service providers, including,
but not limited to, employment agreements and independent contractor agreements;

 

2 of 6



--------------------------------------------------------------------------------

  (xii) Adopted a Section 409A compliance policy to interpret and administer the
terms of agreements with individual service providers, incentive compensation
arrangements and taxable fringe benefit arrangements to allow compensation paid
under such arrangements to either be exempt from or compliant with Section 409A
and the regulations thereunder (the “Compliance Policy”);

 

  (xiii) Retained outside advisors to assist in the analysis of Section 409A
compliance issues and in the preparation of the above documents and measures,
including the law firm Roberts and Holland with respect to the nonqualified
retirement plans, the law firm Davis Polk & Wardwell with respect to
equity-based awards and the Directors’ Stock Plan, the law firm Kramer Levin
Naftalis & Frankel with respect to individual agreements, incentive compensation
arrangements, severance arrangements and taxable fringe benefit arrangements and
the benefits and compensation consultants at Mercer Human Resources Consulting
regarding most of the arrangements described above; and

WHEREAS, on November 19, 2008, the Compensation Committee of the MMC Board of
Directors (the “Compensation Committee”): (i) approved certain amendments to
equity-based awards granted by the Company (the “Committee Approval”); and
(ii) authorized MMC management to make any amendments to existing compensation
arrangements deemed necessary or appropriate in order to make such arrangements
exempt from or, alternatively, compliant with Section 409A and the regulations
thereunder; provided, that any such amendments minimize, to the extent
practicable, any adverse impact on the service providers (the “Authority to
Amend”); and

WHEREAS, pursuant to the Committee Approval, the Authority to Amend and
additional general and specific corporate authority for these matters, the Vice
President of Corporate Human Resources approved: (i) the distribution of a
prospectus supplement entitled “Amendments to Certain MMC Equity-Based Awards
Due to U.S. Tax Law Changes” dated December 10, 2008 (the “Prospectus
Supplement”) to the recipients of certain equity-based awards affected by
Section 409A, which approval is confirmed by execution of this amendment; (ii) a
document entitled “Marsh & McLennan Companies, Inc. Internal Revenue Code
Section 409A Compliance Policy for Covered Arrangements”; and (iii) a document
entitled “Section 409A Compliance Amendment for Severance Plans;” and

WHEREAS, the Company has determined that it is desirable to make certain
additional amendments to: (i) awards granted under the Marsh & McLennan
Companies, Inc. 2000 Employee Incentive and Stock Award Plan or the Marsh &
McLennan Companies, Inc. 2000 Senior Executive Incentive and Stock Award Plan
(collectively, the MMC Equity Plans”) that may be subject to Section 409A; and
(ii) other compensation arrangements that may be subject to Section 409A,
including, but not limited to, individual agreements, incentive plans, programs
and policies, taxable fringe benefit plans, programs and policies, the BEP, the
SRP, the SSIP and any other nonqualified retirement plan, and any other element
of compensation for a service provider providing services to the Company
(collectively, the “Compensation Arrangements”); and

 

3 of 6



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Committee Approval, the Authority to Amend and
additional general and specific corporate authority for these matters, the Vice
President of Corporate Human Resources is authorized to make the desired
amendments;

NOW, THEREFORE, the following amendments are adopted and approved, effective
January 1, 2009:

 

  1. The amendments set forth in the Prospectus Supplement.

 

  2. Performance restricted stock unit awards granted under the MMC Equity Plans
on or about March 15, 2006 (the “2006 PRUs”), on or about February 12, 2007 (the
“2007 PRUs”) and on or about February 26, 2008 (the “2008 PRUs”) shall be
amended as follows:

 

  (a) With respect to the 2006 PRUs, as follows:

 

  (i) If the grantee is one of MMC’s most senior executives, as determined by
the Compensation Committee, the substance of Amendments A1 and A2 in the
Prospectus Supplement shall apply to the Terms and Conditions of such
individual’s 2006 PRUs; and

 

  (ii) For any other grantee, the substance of Amendments B1, B2, B3, B4 and B5
in the Prospectus Supplement shall apply to the Terms and Conditions of such
individual’s 2006 PRUs.

 

  (b) With respect to the 2007 PRUs, as follows:

 

  (i) If the grantee is one of MMC’s most senior executives, as determined by
the Compensation Committee, and such grantee is not and will not become eligible
for “Normal Retirement” (as defined in the Terms and Conditions of the award) at
any point while that award is outstanding, the substance of Amendments A1 and A2
in the Prospectus Supplement shall apply to the Terms and Conditions of such
individual’s 2007 PRUs; and

 

  (ii) For any other grantee, the substance of Amendments B1, B3, B4 and B5 in
the Prospectus Supplement shall apply to such individual’s 2007 PRUs.

 

  (c) With respect to the 2008 PRUs, as follows:

 

  (i) If the grantee is or will become eligible for “Normal Retirement” or
“Early Retirement” (each as defined in the Terms and Conditions of the award) at
any point while that award is outstanding, the substance of Amendments C1, C2,
C3, C4 and C5 in the Prospectus Supplement shall apply to the Terms and
Conditions of such individual’s 2008 PRUs; and

 

4 of 6



--------------------------------------------------------------------------------

  (ii) For any other grantee, the substance of A1 and A2 in the Prospectus
Supplement shall apply to the Terms and Conditions of such individual’s 2008
PRUs.

 

  3. Any award granted under an MMC Equity Plan that was not amended by the
Prospectus Supplement or Amendment 2 above, but which, without the application
of this Amendment 3, would be neither exempt from, nor compliant with,
Section 409A and the regulations thereunder, is hereby amended consistent with
the principles, practices and specific methodologies documented herein, in the
Compliance Policy, in the Prospectus Supplement and in Amendment 2 above,
including, but not limited to, MMC’s philosophy for amending such arrangements
as set forth in the Authority to Amend ( “MMC’s Section 409A Principles”).

 

  4. If any award granted under an MMC Equity Plan that was amended by the
Prospectus Supplement or Amendment 2 above would not be exempt from, nor
compliant with, Section 409A and the regulations thereunder, even after the
application of such amendments, such award is hereby amended to the extent
necessary to ensure that such award is fully exempt from or compliant with
Section 409A and the regulations thereunder in a manner consistent with MMC’s
Section 409A Principles.

 

  5. Any Compensation Arrangement that was not amended or interpreted by the
actions taken by the Company by December 31, 2008, including under any of the
documents referenced herein, but which, without the application of the terms of
such amendment or interpretive document or action, would be neither exempt from,
nor compliant with, Section 409A and the regulations thereunder, is hereby
amended consistent with MMC’s Section 409A Principles.

 

  6. If any Compensation Arrangement that was amended or interpreted by the
actions taken by the Company by December 31, 2008, including under any of the
documents referenced herein, would not be exempt from, nor compliant with,
Section 409A and the regulations thereunder, even after the application of such
amendments, interpretation or action, such Compensation Arrangement is hereby
amended to the extent necessary to ensure that such Compensation Arrangement is
fully exempt from or compliant with Section 409A in a manner consistent with
MMC’s Section 409A Principles.

 

  7. If any additional amendments are necessary to make an award granted under
an MMC Equity Plan or a Compensation Arrangement exempt from, or compliant with,
Section 409A and the regulations thereunder, in accordance with MMC’s
Section 409A Principles, such equity-based award or such Compensation
Arrangement is hereby amended to the extent necessary to ensure that it is
exempt from or compliant with Section 409A and the regulations thereunder.

 

5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Leon J. Lichter, in his capacity as Vice President of
Corporate Human Resources, has executed these amendments on December 24, 2008.

 

/s/ Leon J. Lichter

Leon J. Lichter Vice President of Corporate Human Resources

 

6 of 6